department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division uniform issue list tep raitt legend taxpayer a taxpayer b financial_institution c account d financial_institution e company f company k ira g ira h amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated march and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distributions of amount and amount from ira g and ira h respectively the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from ira g taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to a failure by financial_institution c or financial_institution e to follow verbal instructions that amount be transferred into an ira maintained with financial_institution e taxpayer a further represents that amount has not been used for any other purpose through her prior employment with company f taxpayer a participated in a 401_k_plan taxpayer a’s account balance in the 401_k_plan was eventually transferred to ira g an individual_retirement_account under sec_408 of the code with financial_institution c unhappy with the management of funds in ira g taxpayer a decided to roll over her account balance to a different ira sponsored by financial_institution e taxpayer a represents that she was seeking an ira with lower fees and better management on january taxpayer a also represents that she communicated by telephone with an employee at financial_institution c and directed that funds in ira g amount be transferred to an ra with financial_institution e prior to the transfer the funds in ira g were converted from certificates of deposit cd to a money market fund in a non-ira account on january electronically transferred to account d a pre-existing non-ira investment account maintained by taxpayer a at financial_institution e taxpayer a further represents that she was not aware that the funds from ira g had been deposited into her pre-existing non-ira account with financial_institution e until august when she received a notice from the internal_revenue_service service that she failed to include amount taxpayer a has not provided evidence of having completed a form or application to establish an ira with financial_institution e for the purpose of receiving the funds from ira g in income on her tax_return for 20f amount was taxpayer b represents that he received a distribution of amount from ira h taxpayer b also asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to a failure by financial_institution c or financial_institution e to follow verbal instructions that amount be transferred into an ira maintained with financial_institution e taxpayer b further represents that amount has not been used for any other purpose through his prior employment with company k taxpayer b participated in a 401_k_plan taxpayer b’s account balance in the 401_k_plan was eventually transferred to ira h an individual_retirement_account under sec_408 of the code with financial_institution c unhappy with the management of funds in ira h taxpayer b decided to roll over his account balance to a different ira sponsored by financial_institution e taxpayer b represents that he was seeking an ira with lower fees and better management taxpayer b alleges that on january he also communicated by telephone with an employee at financial_institution c and directed that funds in ira h amount be transferred to an ira with financial_institution e prior to the transfer the funds in ira h were converted from cd’s to a money market fund in a non-ira account on january existing non-ira investment account maintained by his wife taxpayer a at financial_institution e taxpayer b alleges that he was not aware that the funds from ira h had been deposited into taxpayer a’s pre-existing non-ira account with financial_institution e until august the service that he failed to include amount in income on his tax_return for taxpayer b has not provided evidence of having completed a form or application to establish an ira with financial_institution e for the purpose of receiving the funds from ira h amount was electronically transferred to account d a pre- when he received a notice from amount sec_1 and were deposited into a pre-existing non-ira account with financial_institution e for which the taxpayers received regular account statements taxpayers a and b are unable to document why amount sec_1 and were not deposited into ira accounts with financial_institution e or why they failed to notice this situation from their bank statements based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount and amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from a qualified_retirement_plan where the individual failed to complete a rollover to another qualified_plan or ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated above in revproc_2003_16 in this instance however the service finds that the documentation and materials provided by taxpayers a and b do not support their assertion that their failure to accomplish timely rollovers of amount sec_1 and was due to a failure by financial_institution c or financial_institution e to follow verbal instructions that amount sec_1 and be deposited into iras maintained with financial_institution e therefore the service declines to waive the 60-day rollover requirement with respect to the distributions of amount from ira g and amount from ira h no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at i d s sincerely yours carll a esins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce
